Citation Nr: 0427121	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  96-13 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case has been transferred to the 
RO in Nashville, Tennessee.  

In a May 1998 decision, the Board denied the claim for 
service connection for PTSD.  In a September 2000 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the May 1998 Board decision and remanded the matter 
to the Board.

In compliance with the September 2000 Court Order, the Board 
remanded the case in January 2002 for further development.  
The case has been returned to the Board for review.  


FINDINGS OF FACT

1.  Hepatitis C began many years after service, and was not 
caused by any incident of service.

2.  The veteran did not engage in combat with the enemy 
during his period of military service.

3.  The record does not contain credible evidence of in-
service stressors.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2003).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
PTSD and Hepatitis C.  He claims that he experienced 
stressors subsequent to his tour of duty, and that those 
stressors brought on his currently diagnosed PTSD.  He also 
claims that he contracted Hepatitis C when he acquired a 
tattoo during service.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (Pelegrini II), 
the Court held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In February 1996, the RO denied service connection for PTSD.  
However, a "VCAA" letter was not sent to the appellant 
until May 2002 regarding the claim for PTSD.  This letter 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice (PTSD) in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim; therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to SSOCs , and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
Supplemental Statements of the Case (SSOC) amounted to re-
adjudications without taint prom previous decisions.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The Board finds that the March 1996 SOC, the March 1996, 
September 1996, March 1997, July 1997, and August 2003 SSOCs, 
the January 2002 Remand, as well as, correspondence from the 
RO to the veteran, including the May 2002 letter, notified 
him of the information and evidence necessary to substantiate 
the claim regarding PTSD, the information and evidence that 
VA would seek to provide, and the information and evidence he 
was expected to provide.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

In regard to the claim for service connection for Hepatitis 
C, this VCAA-compliant letter was provided to the veteran in 
February 2003 before the initial rating decision in August 
2003 that denied service connection for Hepatitis C.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has put forth significant effort and attempted to 
obtain all of the veteran's medical records in connection 
with the claim.  Further, the RO asked him to submit any 
evidence in his possession that pertains to the claim.  The 
RO has provided VA examinations and contacted all of the 
medical agencies listed by the appellant that are relevant to 
appeal.  Further, the veteran was offered an opportunity to 
present testimony at a personal hearing, however, he 
declined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The service medical records, including the enlistment and 
discharge examination and medical history reports, are 
negative for reported psychiatric disorders or Hepatitis C.

The record contains medical reports from a Vet Center that 
date between 1991 and 1998 showing intermittent treatment for 
alcohol and chemical dependency.

Private medical records show that the veteran was 
hospitalized from March 1991 to April 1991.  He apparently 
received therapy for alcohol and chemical dependency.   

Private medical records dated in September 1994 from Valley 
View show treatment for cocaine abuse.  

A VA examination was conducted in October 1995, and at that 
time it was noted that the veteran had a history of a 
dysfunctional early family life and alcohol and drug abuse.  
According to the reported history, the veteran served aboard 
a destroyer, the USS Albert David, which maneuvered in the 
Gulf of Tonkin from May to August 1971.  According to the 
veteran, at no time was he in combat situations and was not 
subjected to severe stress.  However, he was grieved to learn 
of the loss of several others who were killed when the ship 
was attacked after the veteran's discharge from service.  The 
examiner diagnosed major depressive disorder, borderline 
personality disorder, and alcohol and multiple substance 
abuse.  The examiner opined that the specific criteria 
necessary for a diagnosis of PTSD were not met.

VA treatment records from January 1996 show that the veteran 
received psychiatric treatment, and that one professional 
reported that there were possible symptoms of PTSD.  The 
impression was polysubstance abuse in four months of 
remission, anxiety disorder, and rule out PTSD.

In April 1997, the veteran submitted an excerpt from the 
Dictionary of American Naval Fighting Ships, which shows that 
the Albert Davis deployed from Long Beach in November 1971.  
The ship eventually was deployed to combat zone in January 
1972 off the shores of Vietnam.

A Mental Health Discharge Summary from Christ hospital shows 
treatment for substance abuse, schizoid personality and 
chronic depression in June 1997.  

VA outpatient records dated between 2000 and 2003 show 
medical care was provided for schizophrenia, paranoid type.  
A March 2001 social worker's letter invites the veteran into 
a program for "veterans who suffer with the PTSD diagnosis."  
A June 2001 outpatient clinic record shows that the veteran's 
problem list includes "PROLONG POSTTRAUM STRESS."

These records also show that in August 2001, tests were 
positive for Hepatitis C.  The veteran reported that he 
tested positive for Hepatitis C in 1993.  The examiner 
commented that the veteran probably contracted the disease in 
the 1970's from intravenous drug use.  The veteran has 
continued to receive medical care for these disorders.  

In September 2001, the veteran submitted a letter from the 
commanding officer of the U.S.S. Albert David with a 
chronology of events in the year of 1969.  It basically shows 
the that the ship was deployed to different areas in the Far 
East.  

A VA examination was conducted in August 2003.  The veteran 
reported his social, military and medical history.  After 
diagnostic testing and examination, the diagnoses included 
major depressive disorder, recurrent with psychotic features; 
alcohol abuse; and posttraumatic stress syndrome.  In regard 
to PTSD and the etiological relationship to military service.  
The examiner commented that:

Based on these findings, it appears that this 
veteran has current diagnoses of recurrent major 
depression with psychotic features, Post Traumatic 
Stress Syndrome and alcohol abuse.  His current 
social and economic situation is consistent with 
the course of these diagnoses as expressed in this 
veteran's psychiatric history and current mental 
status examination.  The veteran indicates that he 
has impairment in both vocational and social areas.  
This examiner finds severe impairment from an 
occupational point of view and moderate to severe 
impairment from a social functioning viewpoint.  
This disability does appear temporally related to 
[a]ctive [d]uty [s]ervice.  Symptoms, signs, and 
effects attributable to the veteran's primary 
diagnosis of recurrent major depressive disorder 
include depressed and irritable mood, increased 
appetite and weight gain, middle insomnia, impaired 
attention and memory, loss of energy, interests and 
libido, tearfulness and feelings of uselessness, 
and nihilistic and persecutory delusions.  
Symptoms, signs, and effects attributable to the 
veteran's secondary diagnosis of PTSS and alcohol 
abuse include: intrusive recollections, dreams and 
flashbacks, loss of interest and emotional 
estrangement, impaired sleep and concentration, 
irritability and an exaggerated startle response, 
as well as recurrent alcohol use despite medical, 
legal, and other contraindications.  The 
relationship between these diagnoses would be best 
described as follows:  The veteran's depression 
appears to be more distressing and disabling than 
his Post Traumatic Stress Syndrome and seems to 
temporally precede it as well.  There is some 
overlap of symptoms between the two (e.g. loss of 
interest, irritability, impaired concentration) but 
they exist as distinct entities.  The relationship 
to Active Duty Service of these diagnoses is 
somewhat more complicated.  [The veteran] 
acknowledges alcohol abuse prior to entering the 
[m]ilitary, although this and other substance abuse 
problems-which developed later, during his 
[m]ilitary [s]ervice, resulted in his [g]eneral 
[d]ischarge.  The veteran reports that his 
depression began during [m]ilitary [s]ervice and he 
states that he sought treatment for this.  Records 
do indicate trouble with stress and frequent use of 
sick call.  The veteran's post traumatic 
symptomatology may have begun with initial fears of 
being sent into combat and were worsened after 
discharge with news that his ship and several 
buddies had been hit.  The veteran currently has 
very limited social support.

Criteria and analysis for Hepatitis C

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records from his active duty do 
not show complaints, treatment or diagnosis regarding a 
hepatic disorder.  Post-service medical records do not show 
hepatitis until 1981, many years after service.

While the evidence establishes that the veteran currently has 
hepatitis, it appeared some 10 years after service, and the 
medical evidence does not link these conditions to any 
incident of service.  In fact, a VA physician has indicated 
that he probably contracted hepatitis in the 70's during 
intravenous drug use.  According to the history provided by 
the veteran in July 1994, at a private evaluation, his 
intravenous drug use did not begin prior to the age of 27, 
which is still 2 years subsequent to service discharge. 

The veteran suggests that his hepatitis had its onset during 
service when he acquired a tattoo.  However, the report of 
the January 1970 examination that was conducted prior to his 
entrance into service notes a tattoo on the right arm.  This 
was also noted on the October 1971 separation examination 
report.  The objective evidence does not relate the veteran's 
tattoo to service.  Besides, the veteran's own lay assertions 
as to diagnosis and etiology of his hepatitis is not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The weight of the credible evidence establishes that the 
veteran's hepatitis began many years after his service and 
was not caused by any incident of service.  The preponderance 
of the evidence is against the claim for service connection 
for Hepatitis C.  Thus the benefit-of- the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Criteria and analysis for PTSD

Precedent holdings of the Court have provided guidance for 
the adjudication of claims for service connection for PTSD.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Service connection for PTSD requires (1) A 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen, 10 Vet. App. at 138 (citing 38 C.F.R. 
§ 3.304(f)).  Moreover, 38 C.F.R. § 3.304(f) was revised in 
June 1999. 

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  If the claimed in-
service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in- service stressor. Id.

The Board must address the question of whether the veteran 
experienced stressors in service.  The question of whether 
the appellant was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." 

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  In 
fact, they show that he served stateside during his period of 
active duty as a clerk.  Moreover, the veteran has 
acknowledged that he was not involved in combat.  

In this regard, the veteran has indicated that his PTSD 
resulted from him hearing that his friends and comrades were 
killed aboard ship after deployment to Vietnam.  The Board 
points out that these incidents (if factual) occurred 
subsequent to the veteran's service discharge in October 
1971, and are therefore unrelated to service.  In essence, 
there is no evidence of any incident to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and produced in the veteran a response involving 
intense fear, helplessness, or horror.  

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was at least partially based on an 
inaccurate history reported by the examiner.  The examiner at 
the August 2003 VA examination reported that the veteran was 
seen on several occasions on sick call during service for 
stress.  However, the service medical records do bear this 
out.  There is no evidence in the record that the veteran was 
treated for stress.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran. Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

Likewise, medical statements, which accept a veteran's 
reports as credible and relate his PTSD to events experienced 
in service do not constitute the requisite credible evidence 
of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
This is mainly in light of the fact that the history recorded 
by the examiner, evidently reported by the veteran, is 
inconsistent with the service medical records, as discussed 
above. 

Accordingly, the Board finds that, as to the veteran's 
claimed in-service stressors, the veteran's service personnel 
records and service medical records are negative for any 
evidence of stressors.  Instead, the Board notes that the 
veteran's service personnel records and service medical 
records are unremarkable.  Moreover, as the claimed stressors 
are not combat-related, "there must also be evidence 
establishing the occurrence of the stressor[; and] an opinion 
by a mental health professional based on a post service 
examination of the veteran cannot be used to establish 
th[is]."  Cohen, at 145.  See also Moreau v. Brown, 9 Vet. 
App. 389, 395-6 (1996).  Consequently, the Board finds that 
the record does not contain evidence that an inservice 
stressor actually occurred as contemplated by the Court in 
Cohen.  Therefore, the preponderance of the evidence is 
against a claim for service connection for PTSD.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Hepatitis C is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



